Title: To Thomas Jefferson from Stephen Cathalan, Jr., 2 August 1789
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 2d. august 1789

Since Long time I am deprived of your agreable favors, however I had the honor of paying you my respects in 3 Letters Since the Midle of april, perhaps they were or intercepted or miscarried, as one that I wrotte to my Brother in Law at versailles.
I had the Pleasure of Seeing yesterday M. Morgan an English Gentleman related to Dr. Price, who said to me he Left your Excellency (since the King’s intrance at Paris) in good health. He made me the description of the mob at Paris, which opperated the most happy revolution.
It was very fortunate that the Courriers dispatched, gave in the provinces as here, the good news of the speech of the K. at the national assembly, otherwise, it would have been a general insurection.
We have the greatest obligations to our worthy Commander Monsr. de Caraman, and I dare say all France, because if a sanguinary man had been, as he was, at the head of 10,000 mens at his entrance at Marseilles, the greatest misfortunes could happen, and such an event would influenced on those of Paris of Course.
Now that the perverse Concellors and Ministers are out, that worthy M. Necker may be returned in a Place in which he deserved to remain undisturbed. Now that King and the nation agree so well together, we hope that matters will go on well.
It appears however to me to prevent mutineries among the Lower Class of People, that the best means are, that the King and the national assembly publish as soon as possible a proclamation, by  which, that now, they are to remain quiet, confiding in the national assembly, for the punishment of the Treators to the nation.
Here tho’ we have been during the last weeck in a Continual allarm, we find ourselves very fortunate that since the begg[inn]ing of the troubles, not one man has been or killed or wounded, till now, and we hope to Continue in the same peaceable terms. The most serious matters have always ended in festivals here.
For example, they desired to go to Aix, to take La Tour 1st. Presdt. and deliver the prisonners detained there for mutinery, nothing Could change their determination. At 8. Clock at night they go to the Town house where the Council was assembled, they ask the Colours, and arms, it was impossible to resist; when arived, the Count de Beausset of Snt. victor’s abbey beloved by the people, offers to go to their head, if they promiss to do no harm but to be satisfied with the reddition of the prisonners in their hands, they consented; the Captain of Guards of M. de Caraman goes also with them. At 4 Clock in the morning they arive within a Mille distant of aix where they halted at the number of 2500 mens, an avant garde of 100 with the Captain of Guard and M. l’abbé de Beausset, went to, the Town, where only the 2 Last enter, the answer is that in one hour all the prisonners will be in their Power, that time elapsed, they grew impatient, and Threaten, but at Lenght the prisoners are returned, the Town is open, all the Troop is invited to Come in, they make a Triumphal March in all the Streets with their prisonners; at the Cours all kind of Provisions are offered by the municipality, all the Tow[n] open to every one at her own expence, a Colour of Marseilles is exchanged with one of aix where it is written, alliance entre Marseille and aix.
La Tour had departed the night before in safety. As soon as we had news that all was so well, all the Troop Bourgoises went to meet them out of the Town, and bordered the way, they came in the best order, carrying their prisonners in Carts, all the people of the town was on their passage, the regimental music, Drums, Tambourins, gunshots, vive le roy, La nation, the prisonners saying vive Les Marseillais, all together formed an interesting Concerto and a beautifull prospect.
In that order they defilled before Mr. de Caraman, and went to the Town house, in the exchange, the Bust of our King was under a Canopy well adorned, there the 16 Colours and arms were deposited and returned, and so ended a Day of which we passed a good part in anxiety.

About 150 M were made in the quest for those prisoners at the number of 64.
3 Days ago they went to chateaû Borrely the master of which was suspected to be of the party of nobility, but abbé de Beausset prevented again there a total destruction. They were satisfied in Eating a good supper and drinking the best wine, at the end of which, they Called the steward to recover the spons and forks and went off.
The best means to prevent further disorder, was to prevent their assemblies, were they made the most extravagant motions, the patrouilles were there with Dragons who charged their arms with Balls, and they at this dreadfull sight dispersed.
They are now, few, not being 150 Mens, who want to plunder the town if possible, but they are well watched.
We have advice by this Post that Latour is arrested at L’oriol in Dauphiné having no Pass. I hope he will not be carried here, but it is probable he will be sent to the national assembly to be tried; the general Councill of this Town has made an adress to the King to dismiss him and make his trial, the 30th. Inst.
I receive this moment your most esteemed favor of the 27th. ulto. advising me that Your Excellency is on departure for america, were you will expend 5 or 6 months in that Journey, I wish you good health short and good passages and happy return.
We have now frigattes erecting to protect our flag against the algerians, and one now here to protect a Convoy out of the streights. Your colour now would be well protected. Tobacco is still a bad article 1000 hogd. are unsold since 8 months, wheat would obtain 33 to 36.₶ ⅌ charge as in quality american flour 40. ⅌ Bl. None in Town, this article will meet here a ready sale. You can encourage the shipments in america for this place. I will be much obliged to recomend my house in america and as now your Constitution will be very advanced, I hope that one of the objects at your arival, will be the appointment of Consuls in the french Ports. If by your kind protection, you make me appointed American Consul at Marseilles, I will be ever gratefull to your Excellency.
M. Ths. Barclay as quitte forgotten me. The sum he owes me is very important and I have suffered such great Losses, that I am in a great need. Messrs. Willing Morris & Swanwick have my Power of attorney, but they give me little hopes of recovery; if Congress owes him money, it appears that it would be well applied to the discharge of debts he has contracted in France, by a credit that  he would never had if not invested with a public Caracter, if you can interfer in my behalf and procure some money from him, you will relieve me.
I note you have paid the 11th. May £152 to M. Sartorius, this gentleman may be a Clerk of Messrs. Abbema & co. Bankers. They have not advised me about it. I will mention it when I will have occasion to writte them.
I will take care of sending olive trees and olive seeds as you mention this winter.
I will be happy in receiving of your agreable news when arived in america. All my family presents you their respects and their wishes in your Journey. I am very respectfully Sir the most obedt. humble Servant of your excellency,

Stephen Cathalan Junr.


I have lately received a box for you from Naples with a coper machin for maccarony will you have it to Paris?—The Council of this Town as also declared that Parlement of aix is suspect for the trials of this Town, and that no trial will be carried there, asking a sovereiny court of Justice here.—I apprehend M. L. Le Jeans has not found a moment Leasure to pay you his respects.

